              Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 1 of 8




                                  UNITED STATES DISTRICT COURT
                                   WESTERN DISTRICT OF TEXAS
                                     SAN ANTONIO DIVISION

CALVIN GREEN,                                       )
                                                    )
         Plaintiff,                                 )
                                                    )         CIVIL CASE NO. 5:20-CV-467
v.                                                  )
                                                    )         JURY TRIAL DEMANDED
SUNSET LIVESTOCK CARRIERS, INC.                     )
and JAMES BROUN,                                    )
                                                    )
         Defendants.                                )


               PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND


         Plaintiff Calvin Green (“Plaintiff”) files this Original Complaint against Defendants Sunset

Livestock Carriers, Inc. and James Broun (collectively, “Defendants”). In support thereof, Plaintiff

states the following:

                                                   I.
                                           JURY DEMAND

         1.      Pursuant to Rules 38 and 39 of the Federal Rules of Civil Procedure, Plaintiff

hereby demands a jury trial and tenders the proper jury fee.

                                                   II.

                                               PARTIES

         2.      Plaintiff Calvin Green is an individual residing in Cameron, Calhoun County, South

Carolina.

         3.      Defendant Sunset Livestock Carriers, Inc. is a Texas corporation that maintains its

principal office and principal place of business at 3772 South U.S. Highway 183, Gonzales, Texas


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 1
200402
              Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 2 of 8




78629. Sunset Livestock Carriers may be served with citation through its registered agent:

Charles W. Graham, 3772 South U.S. Highway 183, Gonzales, Texas 78629, or wherever he may

be found.

         4.      Defendant James Broun is an individual residing in Gonzales County, Texas. Broun

may be served with process at his home address: 1898 FM 108, Gonzales, Texas 78629, or

wherever he may be found.

                                                  III.

                                     JURISDICTION AND VENUE

         5.      The Court has jurisdiction over this lawsuit under Section 1332(a)(1) of Title 28 of

the United States Code because Plaintiff and Defendants are citizens of different states and the

amount in controversy exceeds $75,000.00, exclusive of interest and costs.

         6.      Venue is proper in this district because a substantial part of the events or

omissions giving rise to the claims occurred in this district.

                                                  IV.

                                       CONDITIONS PRECEDENT

         7.      All conditions precedent to Plaintiff’s right to recover the relief sought herein have

occurred or have been performed.

                                                   V.

                                         FACTUAL SUMMARY

         8.      Plaintiff’s claims arise out of a tractor-trailer collision that occurred on April 18,

2018, on eastbound Interstate Highway 10 in Kerrville, Kerr County, Texas, near mile marker 508

just past the ramp for Exit No. 508.


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                      Page 2
200402
              Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 3 of 8




         9.      Defendant James Broun—an employee or agent of Defendant Sunset Livestock

Carriers—was travelling eastbound on Interstate Highway 10 driving a tractor-trailer owned by

Defendant Sunset Livestock Carriers. Upon information and belief, at all relevant times, Broun

was either (i) operating the tractor-trailer in the course and scope of his employment for

Defendant Sunset Livestock Carriers or (ii) was a permissive user of the tractor-trailer.

         10.     Plaintiff Calvin Green was parked in his tractor-trailer on the improved shoulder

on the southside of eastbound Interstate Highway 10. Plaintiff was in his sleeper berth mapping

his upcoming route.

         11.     Approaching from behind Plaintiff’s tractor-trailer, Defendant Broun was driving

his tractor-trailer in the outside lane of traffic, closest to the improved shoulder where Plaintiff

was parked. As he approached, Defendant Broun negligently and abruptly attempted to merge

left into the inside lane where a motor vehicle was passing to his left. When Broun finally saw

this vehicle, he made a faulty evasive maneuver to try to return to the outside lane. Defendant

Broun’s faulty evasive action caused his tractor-trailer to rollover onto its right side, leave the

roadway, and crash into the rear of Plaintiff’s parked tractor-trailer on the improved shoulder.

         12.     The investigating officer from the Kerrville Police Department determined in the

“contributing factors” section of the collision’s Crash Report that Broun’s conduct contributed to

the collision because he took faulty evasive action.

         13.     In this collision, Plaintiff struck his head, causing him to lose consciousness and

causing severe head, neck, and back pain, among other things. Plaintiff suffered serious,

permanent, and debilitating injuries, pain, and suffering as a result of this collision, all of which

required medical treatment.


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                    Page 3
200402
           Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 4 of 8




                                                     VI.

                                           CAUSES OF ACTION

Count No. 1: Negligence (Against All Defendants)

         14.    Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

         15.    Defendant Sunset Livestock Carriers is vicariously responsible for the negligence

of their employee or agent, Defendant Broun, who was negligent and failed to act as a person of

ordinary prudence would under the same or similar circumstances.

         16.    Upon information and belief, Broun’s negligence includes, without limitation,

failure to use ordinary care and prudence. Upon information and belief, Defendant Broun was

negligent in the following ways—among others:

                •    Taking faulty evasive action;

                •    Failing to keep a proper lookout;

                •    Changing lanes when unsafe;

                •    Being distracted in his vehicle;

                •    Being inattentive;

                •    Failing to control his speed;

                •    Operating at an unsafe speed;

                •    Failing to drive in a single lane of traffic;

                •    Failing to heed warning signs or signals;

                •    Failing to past to the left safely;

                •    Failing to secure his load;

                •    Improperly operating an oversized vehicle or load;


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                  Page 4
200402
           Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 5 of 8




                •   Failing to brake or maintain proper control over his tractor-trailer;

                •   Driving too fast for the conditions;

                •   Failing to operate the tractor-trailer in a safe and reasonable manner
                    consistent with Texas statutory law, federal law, and applicable common law;

                •   Failing to properly maintain or inspect his tractor-trailer in compliance with
                    state and federal regulations;

                •   Failing to properly observe the road and traffic conditions;

                •   In such other particulars as may be determined through discovery taken
                    pursuant to the Texas Rules of Civil Procedure; and/or

                •   Other acts of negligence which may be shown at the time of trial.

         17.    Sunset Livestock Carriers is vicariously liable for Broun’s negligence and

independently liable because Sunset Livestock Carriers did not use ordinary care in training and

supervising Broun, and the breach of the applicable standard of care by Broun, as alleged above,

proximately caused damages to Plaintiff. Upon information and belief, Sunset Livestock Carriers

was independently negligent in the following ways—among others:

                •   Negligently hiring and training its driver, Broun;

                •   Failing to properly hire, train, and supervise the operators of its tractor-
                    trailers, including Broun;

                •   Negligently retaining drivers who have shown a proclivity for operating
                    vehicles carelessly;

                •   Failing to institute, maintain, and/or enforce proper policies and procedures
                    to ensure that its employees execute their responsibilities in a reasonable and
                    prudent manner to protect innocent citizens, such as Plaintiff;

                •   Failing to exercise the degree of care, caution, and control that a reasonably
                    prudent motor carrier would have exercised in the same or similar
                    circumstances;

                •   Failing to enforce or abide by good practices, industry standards, or applicable
                    rules and regulations concerning vehicle maintenance and repairs;


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                   Page 5
200402
           Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 6 of 8




                •    Failing to institute, maintain, and enforce an adequate safety program for the
                     safety and protection of the motoring public;

                •    In such other particulars as may be determined through discovery taken
                     pursuant to the Texas Rules of Civil Procedure; and/or

                •    Other acts of negligence which may be shown at the time of trial.

         18.    Upon information and belief, Sunset Livestock Carriers was also negligent in

entrusting its tractor-trailer to Broun to operate because Sunset Livestock Carriers knew or

should have known that Broun would operate the vehicle in an unsafe manner.

         19.    Each of the foregoing acts or omissions, singularly or in combination with others,

constituted negligence, which proximately caused the above-referenced occurrence and

Plaintiff’s injuries and damages.

Count No. 2: Respondeat Superior (Against Sunset Livestock Carriers)

         20.    Plaintiff incorporates all prior and subsequent paragraphs as if fully restated and

re-alleged herein.

         21.    Defendant Sunset Livestock Carriers is liable for Defendant Broun’s negligence as

alleged above, pursuant to the doctrine of respondeat superior because Defendant Broun was

acting in the course and scope of his employment at the time of the occurrence.

                                                  VII.

                                 DAMAGES, COSTS, AND INTEREST

         22.    As a direct proximate result of the negligent acts and/or omissions described

above, Plaintiff has suffered severe and permanent injuries and damages for which Plaintiff seeks

recovery from Defendants.




PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                  Page 6
200402
               Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 7 of 8




         23.      Plaintiff seeks damages in amounts the jury deems to be fair and reasonable

consisting of the following:

                  §   Physical pain and mental anguish in the past;

                  §   Physical pain and mental anguish that, in reasonable probability, will be
                      sustained in the future;

                  §   Medical and healthcare expenses in the past;

                  §   Medical and healthcare expenses that, in reasonable probability, will be
                      sustained in the future;

                  §   Loss of earning capacity in the past;

                  §   Loss of earning capacity that, in reasonable probability, will be sustained in the
                      future;

                  §   Physical impairment in the past;

                  §   Physical impairment that, in reasonable probability, will be sustained in the
                      future; and

                  §   Any other actual or compensatory damages allowable by law.

         24.      Plaintiff also seeks recovery for all costs of court and prejudgment and post-

judgment interest at the maximum rates allowed by law.

                                                   VIII.

                                                PRAYER

         WHEREFORE, Plaintiff requests that this Court enter judgment against Defendants and

award Plaintiff the following relief:

         (i)      A sum of money—as determined by a jury to be fair and reasonable—within the
                  jurisdictional limits of this Court for the damages indicated above;

         (ii)     Pre-judgment and post-judgment interest at the maximum amount allowed by
                  law;

         (iii)    Costs of suit; and


PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                       Page 7
200402
            Case 5:20-cv-00467-OLG Document 1 Filed 04/14/20 Page 8 of 8




         (iv)   Such other and further relief to which Plaintiff may show himself to be justly
                entitled.

Filed on April 14, 2020                                 RESPECTFULLY SUBMITTED:

                                                        /s/Chip Brooker
                                                        Eugene A. “Chip” Brooker, Jr.
                                                        Texas Bar No. 24045558
                                                        chip@brookerlaw.com
                                                        BROOKER LAW, PLLC
                                                        750 N. St. Paul St., Suite 600
                                                        Dallas, Texas 75201
                                                        214.217.0277 [Telephone]
                                                        469.405.1049 [Facsimile]

                                                        Shane M. Burroughs
                                                        S.C. Bar No. 70346
                                                        (Pro Hac Vice Application Forthcoming)
                                                        shane@landblawfirm.com
                                                        David Marshall
                                                        S.C. Bar No. 73760
                                                        (Pro Hac Vice Application Forthcoming)
                                                        david@landblawfirm.com
                                                        LANIER & BURROUGHS, LLC
                                                        Post Office Drawer 2789
                                                        1325 Saint Matthews Road
                                                        Orangeburg, South Carolina 29116
                                                        803.268.9800 [Telephone]
                                                        803.531.3465 [Facsimile]

                                                        ATTORNEYS FOR PLAINTIFF
                                                        CALVIN GREEN




PLAINTIFF CALVIN GREEN’S ORIGINAL COMPLAINT AND JURY DEMAND                                      Page 8
200402
